IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 42767

STATE OF IDAHO,                                )   2015 Unpublished Opinion No. 607
                                               )
       Plaintiff-Respondent,                   )   Filed: September 2, 2015
                                               )
v.                                             )   Stephen W. Kenyon, Clerk
                                               )
TABATHA LEE ANNE CHRISTENSEN                   )   THIS IS AN UNPUBLISHED
aka TABITHA LEE ANN                            )   OPINION AND SHALL NOT
CHRISTENSEN,                                   )   BE CITED AS AUTHORITY
                                               )
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Michael E. Wetherell, District Judge.

       Order revoking probation and execution of suspended sentence, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Sally J. Cooley, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                   Before MELANSON, Chief Judge; GUTIERREZ, Judge;
                                 and GRATTON, Judge
                  ________________________________________________

PER CURIAM
       Tabatha Lee Anne Christensen aka Tabitha Lee Ann Christensen pled guilty to
possession of a controlled substance. I.C. § 37-2732(c). In exchange for her guilty plea, an
additional charge was dismissed. The district court sentenced Christensen to a unified term of
seven years, with a minimum period of confinement of two and one-half years. After a period of
retained jurisdiction, the district court, suspended the sentence and placed Christensen on
probation. Subsequently, Christensen admitted to violating the terms of the probation, and the



                                               1
district court consequently revoked probation and ordered execution of the original sentence.
Christensen appeals, contending that the district court abused its discretion in revoking
probation.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation a court must examine whether the probation
is achieving the goal of rehabilitation and consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Therefore, the order
revoking probation and directing execution of Christensen’s previously suspended sentence is
affirmed.




                                                2